Fourth Court of Appeals
                                           San Antonio, Texas
                                                November 3, 2015

                                              No. 04-15-00074-CV

                                                 Stacey SCOTT,
                                                    Appellant

                                                   v.
                                    Larry Furrow and Keller Williams
                            Larry FURROW and Keller Williams Legacy Group,
                                               Appellees

                      From the 25th Judicial District Court, Guadalupe County, Texas
                                       Trial Court No. 13-1125-CV
                               Honorable W.C. Kirkendall, Judge Presiding

                                                        ORDER
             The Appellee’s Unopposed Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellee’s brief is this date GRANTED. Time is extended to November 23, 2015.


                                                                PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Vaughan E. Waters                                Frederick D. Junkin
                Thornton, Biechlin, Segrato, Reynolds            Andrews Kurth LLP
                 & Guerra, L.C.                                  600 Travis St., Suite 4200
                100 N.E. Loop 410, Suite 500                     Houston, TX 77002-2929
                San Antonio, TX 78216
                                                                 Scott Farrar Cline
                Stacey Jo Scott                                  100 NE Loop 410, Ste. 500
                634 Ashmore Avenue                               San Antonio, TX 78216-4727
                New Braunfels, TX 78130